FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                     May 30, 2012
                   UNITED STATES COURT OF APPEALS
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
                               TENTH CIRCUIT



 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

 v.                                                     No. 11-8072
                                             (D.C. No. 1:11-CR-00073-NDF-4)
 EFRAIN ARREDONDO-DURAN,                               (D. Wyoming)
 a/k/a Juan Diaz-Gomez, a/k/a Luis,

             Defendant - Appellant.


                          ORDER AND JUDGMENT *


Before MURPHY, EBEL, and HARTZ, Circuit Judges.


      Defendant Efrain Arredondo-Duran pleaded guilty in the United States

District Court for the District of Wyoming to committing several drug offenses.

The district court sentenced him to the mandatory-minimum 120 months’

imprisonment followed by five years of supervised release. On appeal he

challenges his sentence on the ground that the court erred in denying him relief


      *
       After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
from the mandatory minimum under the safety-valve provisions of 18 U.S.C.

§ 3553(f) and USSG § 5C1.2. We have jurisdiction under 28 U.S.C. § 1291 and

affirm. The district court could properly find that Defendant was not eligible for

safety-valve relief because he failed to disclose to the government a full and

truthful account of his criminal activities.

      On March 18, 2011, Defendant was indicted on seven drug charges. Under

a plea agreement, he pleaded guilty on June 14 to four of them: (1) conspiracy to

possess with intent to distribute, and to distribute, more than 500 grams of

methamphetamine, see 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), 846; (2) distribution

of 50 grams or more of methamphetamine, see id. § 841(a)(1) and (b)(1)(B); (3)

distribution of cocaine, see id. § 841(a)(1) and (b)(1)(C); and (4) possession with

intent to distribute methamphetamine, see id. The mandatory minimum sentence

on the conspiracy charge was 120 months’ imprisonment. See id. § 841(b)(1)(A).

      Because Defendant had no criminal-history points, his criminal-history

category was I. The presentence report (PSR) set his base offense level at 34 and

deducted three levels for acceptance of responsibility, for a total offense level of

31. Although Defendant had provided information concerning the offenses to law

enforcement on two occasions (following his arrest and in a proffer interview),

the PSR stated that Defendant did not qualify for a safety-valve reduction

“[b]ased upon the minimal information [he] provided.” R., Vol. 2 at 13.




                                          -2-
Defendant’s statutory sentencing range was 10 years to life imprisonment, and his

guideline range was calculated in the PSR to be 120 to 135 months.

      At Defendant’s sentencing hearing, he argued that he was entitled to safety-

valve relief from the statutory minimum sentence. But the district court found

that he did not qualify for relief because he had failed to satisfy the requirement

that he “truthfully provide[] to the Government all information and evidence the

defendant has concerning [his] offense or offenses” at or before the sentencing

hearing. 18 U.S.C. § 3553(f)(5); USSG § 5C1.2(a)(5). Defendant’s statements

were contradicted in part by surveillance of his activities and evidence found at

his home when a search warrant was executed.

      Defendant’s sole issue on appeal is that the district court erred in refusing

to apply the safety-valve provision. He contends that he provided truthful

information on the quantity of drugs that he distributed, the locations of the drug

transactions, and the identities of four coconspirators. We review for clear error

the district court’s decision whether a defendant is eligible for safety-valve relief,

“giving due deference to the district court’s application of the Sentencing

Guidelines to the facts.” United States v. Zavalza-Rodriguez, 379 F.3d 1182,

1184 (10th Cir. 2004). There was no clear error here. The court’s finding was a

reasonable assessment of the evidence.




                                          -3-
We AFFIRM the judgment of the district court.

                              ENTERED FOR THE COURT


                              Harris L Hartz
                              Circuit Judge




                                -4-